Citation Nr: 0612179	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-08 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right eye cataract, status post intraocular 
lens implant, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of right ankle injury, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of left ankle injury, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of right knee injury, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected residuals of left knee injury, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected right shoulder acromioclavicular 
separation, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1988 to February 1997.  Service connection was 
granted for the disabilities listed above in a March 1997 
Department of Veterans Affairs (VA) rating decision.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 rating decision issued by the 
VA Regional Office in Muskogee, Oklahoma (the RO) which 
continued the previously assigned disability ratings, 
specifically: right eye cataract, status post intraocular 
lens implant at 30 percent disabling; right and left ankle 
injuries, each at 10 percent disabling; right and left knee 
injuries, each at 10 percent disabling; and right shoulder 
acromioclavicular separation at 10 percent disabling.  The 
veteran initiated an appeal of the July 2002 rating decision, 
which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in April 2003.  

The Board remanded the veteran's claims in October 2004 to 
obtain Social Security Administration (SSA) records and a VA 
examination.  This was accomplished.  
In December 2005, the VA Appeals Management Center (AMC) 
issued a Supplemental Statement of the Case which continued 
to deny the claims.  The veteran's VA claims folder has been 
returned to the Board.  

The Board is satisfied that, to the extent possible, all 
actions requested in its remand have been accomplished.  The 
Board may now proceed with its appellate review of the 
veteran's claims.

FINDINGS OF FACT

1.  The veteran's right eye cataract, status post intraocular 
lens implant, is currently manifested by pseudophakia.  The 
uncorrected and corrected vision in the veteran's non-
service-connected left eye is 20/20.

2.  The medical evidence of record shows that the veteran's 
right ankle disability is currently objectively manifested by 
little or no loss of range of motion, with subjective 
complaints of pain and weakness.

3.  The medical evidence of record shows that the veteran's 
left ankle disability is currently objectively manifested by 
little or no loss of range of motion, with subjective 
complaints of pain and weakness.

4.  The medical evidence of record shows that the veteran's 
right knee disability is currently objectively manifested by 
little or no loss of flexion, with subjective complaints of 
pain.

5.  The medical evidence of record shows that the veteran's 
left knee disability is currently objectively manifested by 
little or no loss of flexion, with subjective complaints of 
pain.

6.  The medical evidence of record shows that the veteran's 
right shoulder disability is currently objectively manifested 
by little or no loss of range of motion, with subjective 
complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected right eye cataract, status post 
intraocular lens implant have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §4.84a, Diagnostic Codes 6028, 
6029, 6070 (2005).

2.  The criteria for an increased disability rating for 
service-connected residuals of right ankle disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5271 (2005).

3.  The criteria for an increased disability rating for 
service-connected residuals of left ankle disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5271 (2005).

4.  The criteria for the assignment of an increased 
disability rating for service-connected residuals of right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5260 (2005).   

5.  The criteria for the assignment of an increased 
disability rating for service-connected residuals of left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5260 (2005).   

6.  The criteria for the assignment of an increased 
disability rating for service-connected right shoulder 
acromioclavicular separation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71, 
4.71a, Diagnostic Codes 5201, 5203 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the February 2003 
SOC.  Specifically, the February 2003 SOC detailed the 
relevant rating criteria for the veteran's service-connected 
eye, ankle, knee and shoulder disabilities.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated May 7, 2002 and May 24, 2004; and in a letter from the 
AMC [subsequent to the October 2004 remand] dated November 
16, 2004, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised in the 
May 2004 and November 2004 VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records from SSA and VA outpatient 
facilities.  [These records have in fact been obtained by 
VA.]  

The May 2004 and November 2004 VCAA letters also informed the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  With respect 
to private treatment records, the May 2002 and November 2004 
letters included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and asked in the letter that 
the veteran complete this release so that VA could obtain 
these records on her behalf; or, in the alternative: "you 
may want to obtain and send us the information yourself."  
The letters further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them."  The May 2004 and 
November 2004 VCAA letters added:  "If the holder of the 
records declines to give us the records or asks for a fee to 
provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis in original].  The veteran was also 
advised in the November 2004 VCAA letter that a VA 
examination was being scheduled in order to make a decision 
on his claims [it was conducted in December 2004].  Finally, 
as the veteran is not represented, the November 2004 offered 
a list of accredited national organizations that could assist 
him with his claims.

Finally, the Board notes that the May 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  Additionally, the 
provisions of 38 C.F.R. § 3.159 were detailed in the February 
2003 SOC and the December 2005 SSOC.

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decision in July 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  

Crucially, the veteran was provided with VCAA notice through 
the May 2004 and November 2004 VCAA letters and his claims 
were readjudicated in the December 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) (reversed on other grounds) that timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provisions of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed in the preceding 
paragraph, the veteran received such notice and opportunity 
to respond.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to these six issues, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  In particular, the RO has 
obtained SSA records and reports of VA treatment of the 
veteran, which will be discussed below.  Additionally, the 
veteran was provided with VA examinations in May 2002 and 
December 2004, the results of which will be discussed below.  
The reports of the medical examination reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
denied the option of a personal hearing on his April 2003 
substantive appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.





	(CONTINUED ON NEXT PAGE)


1.  Entitlement to an increased disability rating for 
service-connected right eye cataract, status post intraocular 
lens implant, currently evaluated as 30 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6029.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Specific rating criteria

The veteran is currently assigned a 30 percent disability 
rating for his service-connected right eye cataract, status 
post intraocular lens implant, under analogy to 38 C.F.R. 
§ 4.84a, Diagnostic Code-6029 [aphakia].  Under Diagnostic 
Code 6028 [cataract, senile, and others] preoperative 
cataract is to be rated on the basis of impairment of vision, 
whereas postoperative cataract is to be rated on the basis of 
impairment of vision and aphakia.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6028 (2005).

Under Diagnostic Code 6029, a minimum 30 percent evaluation 
will be assigned for unilateral or bilateral aphakia, which 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 [6/21].  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6029.

Under Diagnostic Code 6070, a 30 percent evaluation will be 
assigned for blindness in one eye (having only light 
perception), in addition to special monthly compensation, 
when corrected visual acuity in the other eye is 20/40 
[6/12].  
38 C.F.R. § 4.84a, Diagnostic Code 6070 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected right eye cataract, status post intraocular 
lens implant, which is currently evaluated as 30 percent 
disabling under Diagnostic Code 6029.  

Assignment of diagnostic code

Under Diagnostic Code 6028, postoperative cataract is rated 
under Diagnostic Code 6029 [aphakia].  Moreover, the veteran 
in fact demonstrates post-operative pseudophakia as of the 
December 2004 VA examination.  

["Aphakia" is the absence of the lens of the eye.  Dorland's 
Illustrated Medical Dictionary 110 (27th ed. 1988).  Flash v. 
Brown, 8 Vet. App. 332, 335 (1995).  "Pseudophakia" is a 
condition in which the lens is replaced by mesodermal tissue.  
Id. at 1088.]

Consideration of the codes for impairment of vision is not 
warranted, as the veteran already possesses the maximum 
rating available when only one eye is service-connected.  
Specifically, the December 2004 VA examination noted the 
veteran to have uncorrected and corrected visual acuity in 
the non-service-connected left eye at 20/20.  Therefore, 
factoring the worst case scenario for the service-connected 
right eye short of anatomical loss of the eye [blindness], 
warrants the same disability rating the veteran currently 
has.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070.  
Furthermore, the veteran current has the maximum disability 
available for one service-connected eye under the codes for 
impairment of field vision.  Neither eye has been enucleated, 
and there is no evidence of visible distortion or any other 
type of cosmetic defect.  The veteran clearly retains both 
eyes, so the provisions of Diagnostic Code 6066 are not for 
application.  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 
Diagnostic Code 6090 are also not for application.

The Board notes that the veteran evidenced amblyopia in the 
right eye at the most recent December 2004 VA examination, 
which the examiner noted was "related to right eye 
pseudophakia."  However, Diagnostic Code 6029 specifically 
prohibits combining the 30 percent rating for aphakia with 
any other rating for impaired vision.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 6029.

Schedular rating

The veteran has been assigned a 30 percent evaluation for 
aphakia (loss of the lens) of the right eye.  This is the 
maximum schedular rating available for one eye under 
Diagnostic Code 6029.  

The veteran's right eye could be rated on the basis of its 
visual acuity without correction, which was noted to be 
20/400 far and 20/80 near at the time of the December 2004 VA 
examination.  As was discussed above, the maximum amount of 
compensation available for this degree of disability, given 
the normal vision of the non service-connected left eye [in 
other words, blindness in the service-connected right eye, 
and normal vision in his nonservice-connected left eye], is 
30 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070. 
 
Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for her service-connected right eye cataract, status 
post intraocular lens implant.  The benefit sought on appeal 
is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected residuals of right ankle injury, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of left ankle injury, currently 
evaluated as 10 percent disabling.

For the sake of brevity, the Board will analyze both the 
right and left ankle claims together, as they are both rated 
under the same diagnostic code at the same disability level 
and have similar symptomatology.

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings has been set out above and will not be repeated.

Specific rating criteria

The veteran's service-connected right and left ankle 
disabilities are both currently rated under 38 C.F.R. 4.71a, 
Diagnostic Code 5271 (2005) [ankle, limited motion of].  

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.   

There is no X-ray evidence of arthritis in the veteran's left 
or right ankle.  Even if there were such evidence, Diagnostic 
Code 5271 would be applied to achieve a disability rating 
higher than 10 percent based on limitation of motion.
The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).



Analysis

The veteran seeks increased disability ratings for his 
service-connected right and left ankle disabilities.  He 
currently complains of weakness, limitation of motion and 
pain in his ankles.  See the April 2003 substantive appeal.

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.

Diagnostic Code 5271 [ankle, limitation of motion of] clearly 
applies to the veteran's right and left ankle disabilities.  

There is no X-ray evidence of arthritis in the veteran's left 
or right ankle.  Even if there were such evidence, Diagnostic 
Code 5271 would still be applied.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  The remaining diagnostic codes 
pertaining to the ankle involve malunion of the os calcis or 
astragalus or ankylosis of the joint, none of which is 
present in this case.

The veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate.  Therefore, the Board will evaluate the 
veteran's service-connected right and left ankle disabilities 
under Diagnostic Code 5271.  



Schedular rating

To warrant a 20 percent rating for the veteran's service-
connected right and left ankle disabilities, the medical 
evidence must demonstrate marked limitation of motion of the 
right and left ankle.

The report of the veteran's May 2002 VA examination shows 
that for the bilateral ankles, the veteran could dorsiflex 20 
degrees with pain beginning at 20 degrees and plantar flex 40 
of 45 degrees with pain beginning at 40 degrees.  Normal 
range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2005).

A December 2003 VA outpatient note shows the veteran had full 
range of motion in all joints.  The December 2004 VA 
examination report demonstrates the veteran had no swelling 
in either ankle and could dorsiflex both ankles a full 20 
degrees and plantar flex a full 45 degrees without pain 
against moderate resistance.

The objective medical evidence thus indicates that the 
veteran was able to attain full dorsiflexion and 
approximately 89 percent of plantar flexion in both ankles in 
May 2002.  More recent studies show full ranges of motion in 
both ankles.  Thus, at worst the loss of range of motion is 
characterized as "moderate".  Indeed, as of the December 
2004 VA examination, the veteran's bilateral ankle motion had 
improved to full, pain-free motion.  This hardly amounts to, 
or even closely approximates, "marked" limitation of ankle 
motion.

In addition, the objective medical evidence does not indicate 
that the veteran walks with a limp or requires the use of an 
assistive device such as a cane or a brace for the left 
ankle, which arguably would constitute "marked" (i.e. 
noticeable) disability.  The May 2002 VA examiner noted the 
veteran did not have limited function of standing or walking, 
and the December 2004 VA examiner added that the veteran 
required no cane or assistive device to ambulate.  With 
respect to gait, both VA examiners noted that the veteran 
presented with a normal gait.  Neither VA examiner indicated 
an abnormal weight-bearing pattern.

In short, the veteran's service-connected right and left 
ankle disabilities are manifested by complaints of pain, with 
objective clinical findings showing little to no limitation 
of motion.  This barely equates to moderate, let alone 
marked, disability.  Accordingly, a disability rating in 
excess of the currently assigned 10 percent is not warranted 
for the veteran's right and left ankle disabilities.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005).  
See DeLuca, supra.

The veteran has complained of bilateral ankle pain, and the 
May 2002 VA examiner noted there was evidence of painful 
motion.  However, any painful motion seems to have lessened 
from a mild degree over the years to the point it is no 
longer present.  A December 2003 VA outpatient note shows the 
veteran complained of "mild" joint pain upon waking which 
disappeared with activity.  By the time of a January 2004 VA 
outpatient note, the veteran responded in the negative when 
asked about current significant pain problems.  Finally, at 
the time of the most recent December 2004 VA examination, the 
veteran had no demonstrable pain in either ankle.  

Based on the objective medical evidence of record, there is 
no basis for the assignment of additional disability due to 
fatigability, weakness, incoordination and the like.  The May 
2002 VA examiner noted the veteran's bilateral ankle range of 
motion was not additionally affected by fatigue, weakness, 
lack of endurance, or incoordination.  The December 2004 VA 
examiner similarly found no evidence of swelling, tenderness 
or instability.  

In light of the objective medical evidence, the Board finds 
that the assignment of additional disability pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claims of entitlement to increased disability 
ratings for his service-connected residuals of right and left 
ankle injury.  The benefits sought on appeal are accordingly 
denied.

4.  Entitlement to an increased disability rating for 
service-connected residuals of right knee injury, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected residuals of left knee injury, currently 
evaluated as 10 percent disabling.

For the sake of brevity, the Board will analyze both the 
right and left knee claims together, as they are both rated 
under the same diagnostic code at the same disability level 
and have similar symptomatology.

Relevant law and regulations

Specific rating criteria

The veteran's service-connected right and left knee 
disabilities are both currently rated under 38 C.F.R. 4.71a, 
Diagnostic Code 5257 (2005) [knee, other impairment of].  

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating, moderate recurrent subluxation or lateral 
instability in the knee warrants a 20 percent disability 
rating, and slight recurrent subluxation or lateral 
instability in the knee warrants a 10 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Under 38 C.F.R. § 4.71a (2005) Diagnostic Code 5260, 
limitation of flexion of the leg provides a non-compensable 
rating if flexion is limited to 60 degrees, 
a 10 percent rating where flexion is limited to 45 degrees, a 
20 percent rating where flexion is limited to 30 degrees, and 
a maximum 30 percent rating if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Analysis

The veteran seeks increased disability ratings for his 
service-connected right and left knee disabilities.  He 
currently complains of swelling, grinding and pain in his 
knees.  See the April 2003 substantive appeal.

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.

The Board does not feel that Diagnostic Code 5257 is 
appropriate in this case, as the veteran has not evidenced 
recurrent subluxation or lateral instability of the knees.  
Diagnostic Code 5260 [leg, limitation of flexion of] is 
clearly more applicable to the veteran's left and right knee 
disabilities, as he has demonstrated limitation of flexion in 
both knees on examination in May 2002.  

Diagnostic Code 5261 [leg, limitation of extension of] is not 
for application, however, since limitation of extension of 
the knees has not been demonstrated in the evidence.  

There is no X-ray evidence of arthritis in the veteran's 
right or left knee.  Even if there were such evidence, 
Diagnostic Code 5260 would be applied.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  The remaining 
diagnostic codes pertaining to the knee involve ankylosis, 
subluxation or lateral instability, dislocation or removal of 
semilunar cartilage, impairment of the tibia and fibula, and 
genu recurvatum, none of which is present in this case.  

The veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate to the veteran's claimed right and left knee 
symptoms.  Therefore, the Board will evaluate the veteran's 
service-connected right and left knee disabilities under 
Diagnostic Code 5260.  

Schedular rating

To warrant a 20 percent rating for the veteran's service-
connected right and left knee disabilities, the medical 
evidence must demonstrate limitation of flexion of the right 
and left knee to 30 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).  The report of the veteran's 
May 2002 VA examination shows that for the bilateral knees, 
the veteran could achieve flexion to 110 degrees with pain 
beginning at 90 degrees.  

A December 2003 VA outpatient note shows the veteran had full 
range of motion in all joints.  The December 2004 VA 
examination report demonstrates the veteran could achieve a 
full 140 degrees of flexion in both knees without pain 
against moderate resistance.

The objective medical evidence thus indicates that during the 
May 2002 VA examination, the time of the veteran's most 
severe knee symptomatology, he was still able to achieve 90 
degrees flexion, double the amount required for a 20 percent 
disability rating.  Indeed, as of the December 2004 VA 
examination, the veteran's bilateral knee flexion had 
improved to full, pain-free motion.  

In short, the veteran's service-connected right and left knee 
disabilities are manifested by complaints of pain, with 
objective clinical findings of little to no limitation of 
flexion.  Accordingly, a disability rating in excess of the 
currently assigned 10 percent is not warranted for the 
veteran's right and left knee disabilities.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005).  
See DeLuca, supra.

As with the discussion of the veteran's ankle claims above, 
the veteran has complained of bilateral knee pain, and the 
May 2002 VA examiner noted there was evidence of painful 
motion.  However, any painful motion seems to have lessened 
from a mild degree over the years.  A December 2003 VA 
outpatient note shows the veteran complained of "mild" 
joint pain upon waking which disappeared with activity.  By 
the time of a January 2004 VA outpatient note, the veteran 
responded in the negative when asked about current 
significant pain problems.  Finally, at the time of the most 
recent December 2004 VA examination, the veteran had no 
demonstrable pain in either knee.  

Based on the objective medical evidence of record, there is 
no basis for the assignment of additional disability due to 
fatigability, weakness, incoordination and the like.  The May 
2002 VA examiner noted the veteran's bilateral knee range of 
motion was not additionally affected by fatigue, weakness, 
lack of endurance, or incoordination.  The December 2004 VA 
examiner similarly found no evidence of such problems.  

In light of the objective medical evidence, the Board finds 
that the assignment of additional disability pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claims of entitlement to increased disability 
ratings for his service-connected residuals of right and left 
knee injury.  The benefits sought on appeal are accordingly 
denied.


6.  Entitlement to an increased disability rating for 
service-connected right shoulder acromioclavicular 
separation, currently evaluated as 10 percent disabling.

Relevant law and regulations

Specific rating criteria

The veteran's service-connected right shoulder disability is 
currently rated by analogy to 38 C.F.R. 4.71a, Diagnostic 
Code 5203 (2005) [clavicle or scapula, impairment of].  See 
38 C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

The veteran is right hand dominant.  See 38 C.F.R. § 4.69 
(2005) [a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major].  

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  Or the disability 
can be rated on impairment of function of the contiguous 
joint.  The assigned percentages are the same for the major 
and minor extremities.  38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2005).  

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).


Analysis

The veteran seeks an increased disability rating for his 
service-connected right shoulder disability.  He currently 
complains of limitation of motion and severe pain in the 
right shoulder.  See the April 2003 substantive appeal.

Assignment of diagnostic code

The Board finds that Diagnostic Code 5203 is appropriate in 
this case, as the veteran has objective evidence of 
clavicular impairment, namely acromioclavicular separation.  
The evidence additionally shows some limitation of motion in 
the right arm, so the Board will also consider Diagnostic 
Code 5201.  

There is no X-ray evidence of arthritis in the right 
shoulder, and the remaining diagnostic codes pertaining to 
the shoulder involve impairment of the humerus or ankylosis 
of the joint, none of which is present in this case.

Therefore, the Board will evaluate the veteran's service-
connected right shoulder disability under both Diagnostic 
Codes 5203 and 5201.  

Schedular rating

(i.)  Diagnostic Code 5203

To warrant a 20 percent rating for the veteran's service-
connected right shoulder disability under Diagnostic Code 
5203, the medical evidence must demonstrate dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.  X-rays taken during the May 
2002 VA examination evidenced mild increased joint space in 
the acromioclavicular joint.  However, there was no evidence 
of nonunion of the acromioclavicular joint with loose motion, 
let alone dislocation of the clavicle.  In fact, the 
veteran's right shoulder condition seems to have improved 
over time, as X-rays of the right shoulder taken during the 
December 2004 VA examination indicated no evidence of 
fracture, dislocation or soft tissue calcification.  The 
acromioclavicular joint was intact, and the coracoacromial 
distance was normal without calcification.  

Accordingly, an increased disability rating for the veteran's 
right shoulder is not warranted under Diagnostic Code 5203.

(ii.)  Diagnostic Code 5201

To warrant an increased disability rating for the veteran's 
right shoulder disability under Diagnostic Code 5201, the 
evidence must demonstrate limitation of arm to shoulder 
level.  

Normal range of motion for the shoulder is defined as 
follows: flexion to 180 degrees, abduction to 180 degrees, 
internal rotation to 90 degrees and external rotation to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2005).  

The report of the veteran's May 2002 VA examination shows 
that for the right shoulder, the veteran could achieve both 
flexion and abduction to 160 degrees with pain beginning at 
160 degrees.  This is far from a limitation of motion to 
shoulder level (or 90 degrees) required for a 20 percent 
disability rating.  

Moreover, a December 2003 VA outpatient note shows the 
veteran had full range of motion in all joints.  The December 
2004 VA examination report demonstrates the veteran could 
achieve a full 180 degrees of flexion and abduction to 180 
degrees in the right shoulder without pain against moderate 
resistance.

The objective medical evidence thus indicates that during the 
May 2002 VA examination, the time of the veteran's most right 
shoulder symptomatology, he was still able to achieve 160 
degrees of flexion and abduction, almost double the amount 
required for a 20 percent disability rating.  Indeed, as of 
the December 2004 VA examination, the veteran's right 
shoulder flexion and abduction had improved to full, pain-
free motion.  

In short, the veteran's service-connected right shoulder 
disability is manifested by complaints of pain, with 
objective clinical findings of little to no limitation of 
flexion and abduction.  Accordingly, a disability rating in 
excess of the currently assigned 10 percent is not warranted 
for the veteran's right shoulder disability under Diagnostic 
Code 5201.

DeLuca considerations

As with the discussion of the veteran's bilateral ankle and 
knee claims above, the veteran has complained of right 
shoulder pain, and the May 2002 VA examiner noted there was 
evidence of painful motion.  However, as with the veteran's 
ankles and knees, any painful motion in the right shoulder 
seems to have lessened from a mild degree over the years.  A 
December 2003 VA outpatient note shows the veteran complained 
of "mild" joint pain upon waking which disappeared with 
activity.  By the time of a January 2004 VA outpatient note, 
the veteran responded in the negative when asked about 
current significant pain problems.  Finally, at the time of 
the most recent December 2004 VA examination, the veteran had 
no demonstrable pain in the right shoulder.  

Based on the objective medical evidence of record, there is 
no basis for the assignment of additional disability due to 
fatigability, weakness, incoordination and the like.  The May 
2002 VA examiner noted the veteran's right shoulder range of 
motion was not additionally affected by fatigue, weakness, 
lack of endurance, or incoordination.  The December 2004 VA 
examiner similarly found no evidence of such problems.  

In light of the objective medical evidence, the Board finds 
that the assignment of additional disability pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to increased disability 
ratings for his service-connected right shoulder 
acromioclavicular separation.  The benefit sought on appeal 
is accordingly denied.

Extraschedular ratings

The Board notes in passing that the veteran has not contended 
that his service-connected right eye, right and left ankle, 
right and left knee or right shoulder disabilities interfere 
with his ability to maintain employment, and the RO has not 
addressed the matter of referral for an extraschedular 
rating.  Accordingly, the Board will not address the 
veteran's entitlement to an extraschedular rating.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].  


ORDER

Entitlement to an increased disability rating for right eye 
cataract, status post intraocular lens implant, is denied.

Entitlement to an increased disability rating for residuals 
of right ankle injury is denied.

Entitlement to an increased disability rating for residuals 
of left ankle injury is denied. 

Entitlement to an increased disability rating for residuals 
of right knee injury is denied. 

Entitlement to an increased disability rating for residuals 
of left knee injury is denied.



Entitlement to an increased disability rating for right 
shoulder acromioclavicular separation is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


